United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.K., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Chicago, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1171
Issued: October 17, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 27, 2007 appellant filed a timely appeal from an Office of Workers’
Compensation Programs’ decision dated March 8, 2007 terminating his compensation and
medical benefits effective March 17, 2007. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3 the
Board has jurisdiction over the merits of this claim.
ISSUE
The issue is whether the Office met its burden of proof to terminate appellant’s
compensation and medical benefits as of March 17, 2007.
FACTUAL HISTORY
On July 1, 2003 appellant, then a 42-year-old clerk, filed an occupational disease claim
alleging a musculoskeletal strain as a result of his federal employment. By letter dated
October 7, 2003, the Office accepted appellant’s claim for musculoskeletal strain. Appropriate
compensation and medical benefits were paid. Appellant stopped work on June 24, 2003 and
returned to restricted duty on July 1, 2003.

In a medical report dated June 17, 2005, Dr. Alexander W. Kmicikewyck, appellant’s
treating Board-certified internist, noted that appellant suffered a severe musculoskeletal strain on
June 23, 2003. He noted, “[r]epetitive motion and use of limbs, namely, back, chest, shoulders,
arms, elbows, wrists and knuckles combined with constant stress may result in nonalignment of
bone structure. The repeated act of primarily throwing letters all day is the direct cause of the
injury and chronic condition.” Dr. Kmicikewyck noted that appellant experienced permanent
injury to the left knee. He noted: “Pain and tightness to the chest with raised areas on the chest
indicate a severe musculoskeletal strain resulting from repetitive motion of the limbs, back,
chest, shoulders, elbows and wrist resulting in this chronic condition with chronic swelling.”
Dr. Kmicikewyck noted that a magnetic resonance imaging (MRI) scan of May 20, 2005
revealed a C6-7 small broad-based central protrusion and decreased signal intensity of the
intervertebral disc from desiccation. He noted no significant osteophyte formation and no central
or formal stenosis.
On May 10, 2006 the Office referred appellant to Dr. Steven J. Mash, a Board-certified
orthopedic surgeon, for a second opinion. In a report dated June 7, 2006, Dr. Mash noted that
appellant had multiple musculoskeletal complaints, none of which were explained by objective
findings or underlying diagnostic testing. He did not believe that his current conditions were
residuals of injuries sustained from his accepted work injury. Dr. Kmicikewyck opined that
appellant could return to regular-duty work without restrictions.
In a June 19, 2006 medical report, Dr. Kmicikewyck noted that appellant continued to
have difficulty in the upper body and was limited in his ability to work. Appellant had tightness
of the muscles, pain, inflammation of joints and inability to sleep due to pain and swelling.
Dr. Kmicikewyck noted that appellant’s symptoms would be reduced commensurate with
reduction in work. He stated that a recurrence of injury was inevitable if appellant was placed on
full duties and forced to work all weekends. Dr. Kmicikewyck noted that appellant had
temporary and permanent partial disability for the chest and body due to his musculoskeletal
strain and knee injuries. He also noted a broad-band small disc protrusion and decreased signal
intensity of the intervertebal disc from desiccation. Dr. Kmicikewyck noted no significant
osteophyte formation and no central or formal stenosis.
The Office found a conflict between Dr. Kmicikewyck and Dr. Mash with regard to
whether appellant had any residuals from his accepted injury. By letter dated July 13, 2006, the
Office referred appellant to Dr. Mukund Komanduri, a Board-certified orthopedic surgeon, for
an impartial medical examination. In a medical report dated August 29, 2006, Dr. Komanduri
opined that appellant had no identifiable musculoskeletal deficits. He stated:
“At this time, [appellant] has no medical evidence of any ongoing injury of any
kind. No work restrictions are appropriate and he should be released to work[]full duty without restriction at this time.”
Dr. Komanduri noted that, although multiple current diagnoses of alleged shoulder pain,
neck pain, knee pain and chest wall pain were made, these were primarily based on appellant’s
subjective complaints. He noted no objective findings and opined that appellant had no ongoing
injury of any kind. Dr. Komanduri concluded that appellant did not require further work
restrictions and was released to work full time without restriction. He found that, due to

2

malingering, no restrictions were considered reasonable or necessary. Dr. Komanduri opined
that appellant malingered during his functional capacity evaluation and fabricated his capacity
for work. He noted that Dr. Kmicikewyck’s records “simply overstate subjective pain
complaints and try to formulate these subjective findings as actual diagnoses.” Dr. Komanduri
noted that, even if appellant had suffered from all the soft tissue strains that he described,
muscular strains were time limited. He stated, “[appellant’s] failure to improve, even in a small
amount, helps to confirm that his complaints are nonorganic and potentially fabricated.”
In a November 17, 2006 report, Dr. Kmicikewyck indicated that appellant continued to
have difficulty in his upper body and was limited in his ability to work. He found appellant in
pain with headaches, inability to sleep and tightness in his chest. Dr. Kmicikewyck noted severe
musculoskeletal strain from repetitive motion of the limbs, back, chest, shoulders, elbows, wrist,
inflammation with a chronic condition and chronic swelling. He listed appellant’s diagnosis and
musculoskeletal strain syndrome with combined fibromyalgia and opined that appellant was
totally disabled for work.
On February 1, 2007 the Office proposed terminating appellant’s compensation and
medical benefits based on the report of the impartial medical examiner. No additional evidence
was timely submitted. By decision dated March 8, 2007, the Office terminated appellant’s
compensation and medical benefits effective March 17, 2007.
LEGAL PRECEDENT
Once the Office accepts a claim, it has the burden of justifying termination or
modification of compensation benefits.1 The Office may not terminate compensation without
establishing that the disability ceased or that it is no longer related to the employment.2 The
Office’s burden of proof includes the necessity of furnishing medical opinion evidence based on
a proper factual and medical background.3
The right to medical benefits for an accepted condition is not limited to the period of
entitlement for disability compensation.4 To terminate authorization for medical treatment, the
Office must establish that appellant no longer has residuals of an employment-related condition
which require further medical treatment.5
In situations where there are opposing medical reports of virtually equal weight and
rationale and the case is referred to an impartial medical specialist for the purpose of resolving

1

Barry Neutach, 54 ECAB 313 (2003); Lawrence D. Price, 47 ECAB 120 (1995).

2

Id.

3

See Del K. Rykert, 40 ECAB 284 (1988).

4

Furman G. Peake, 41 ECAB 361, 364 (1990).

5

Id.

3

the conflict, the opinion of such specialist, if sufficiently well rationalized and based on a proper
factual background, must be given special weight.6
ANALYSIS
In the instant case, the Office accepted appellant’s claim for musculoskeletal strain.
Dr. Kmicikewyck noted in a June 17, 2005 report that appellant suffered a severe
musculoskeletal strain as a result of repeated activities, such as throwing letters all day.
Appellant continued to have difficulty in his upper body and was limited in his ability to work.
Dr. Mash, the second opinion physician, opined in a June 7, 2006 report that appellant did not
have any residuals from his accepted work injury. He found that he could return to regular-duty
work without restrictions. In a report dated June 19, 2006, Dr. Kmicikewyck reiterated that
appellant continued to have difficulty in his upper body and was unable to work. In order to
resolve the conflict between Dr. Kmicikewyck and Dr. Mash, the Office referred appellant to
Dr. Komanduri for an impartial medical examination. In a report dated August 29, 2006,
Dr. Komanduri opined that appellant had no medical evidence of any ongoing injury of any kind
and that no work restrictions were appropriate and that there was no evidence of temporary total
disability.
The Board finds that the Office properly relied on the impartial medical examiner’s
report in determining that appellant’s accepted employment injury had resolved. The opinion of
Dr. Komanduri was sufficiently well rationalized and based upon a proper factual background.
He not only examined appellant, but he reviewed his medical records. Dr. Komanduri noted that
no objective findings supported appellant’s subjective complaints. He stated that appellant was
malingering and noted that Dr. Kmicikewyck overstated appellant’s subjective complaints.
Dr. Komanduri further indicated that, even if appellant had suffered all the soft tissue strains that
had been diagnosed, muscular strains were time limited and that appellant’s failure to improve,
even in a small amount, confirmed that his complaints were nonorganic and potentially
fabricated. Accordingly, as the opinion of an impartial medical specialist is sufficiently well
rationalized and based on a proper factual background, it must be given special weight.7
The November 17, 2006 report of Dr. Kmicikewyck, submitted following the impartial
medical specialist’s examination, reiterated his opinion which created the conflict in medical
opinion. Thus, it is insufficient to overcome the special weight of Dr. Komanduri’s report or to
create a new conflict.8
Appellant submitted a lengthy letter with his appeal. Initially, he requested to consolidate
this case with a claim for a left knee injury filed on February 13, 2003. The Board notes that on
September 11, 2007 it issued a decision affirming the Office’s decision denying merit review in
that case.9 As that case involved an injury to appellant’s left knee and this case involved a
6

Gloria J.Godfrey¸ 52 ECAB 486 (2001).

7

Id.

8

Howard Y. Miyashiro, 43 ECAB 1101 (1992).

9

M.K., Docket No. 07-1084 (issued September 11, 2007).

4

musculoskeletal strain, the cases involve separate injuries and are appropriately addressed in
separate decisions. The Board notes that its jurisdiction is limited to final decisions issued within
one year of the date of appellant’s filing of his appeal.10 Therefore, the sole issue on appeal is
whether the Office properly terminated appellant’s compensation and medical benefits effective
March 17, 2001. Therefore, the majority of his contentions on appeal are not relevant to the
issue currently before the Board.11 Appellant’s contentions that the impartial medical examiner
failed to consider certain medical reports are without merit. He contends that Dr. Komanduri
failed to consider certain emergency room records. However, the Board notes that the Office
accepted appellant’s claim for musculoskeletal strain and the question to be addressed was
whether his accepted strain had resolved. As noted, the impartial medical examiner found that
appellant no longer had any continuing residuals from his accepted musculoskeletal strain. The
Office properly accorded Dr. Komanduri’s report special weight and terminated appellant’s
benefits as of March 17, 2007.
CONCLUSION
The Board finds that the Office properly terminated appellant’s compensation and
medical benefits effective March 17, 2007.

10

20 C.F.R. § 501.3(d)(2).

11

Appellant contends that his case should have been accepted for fibromyalgia and for aggravation of his left
knee injury, that the Office did not properly spend approved funds on his vocational rehabilitation, that the
employing establishment failed to follow his work restrictions, that the employing establishment caused stress by
making appellant work on weekends which resulted in nonalignment of bone structure and that the Office did not
allow him to bid on a limited-duty position.

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated March 8, 2007 is affirmed.
Issued: October 17, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

